DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 12/24/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Statements (IDS) filed on 12/24/2019 and 4/26/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8, and 15 recite, “to determine a set of contexts, each context in the set of context representing…”  The limitation should read, “… each context in the set of contexts representing …”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GUPTA (US 2019/0138648 A1).

REGARDING CLAIM 1, GUPTA discloses a computer-implemented method for providing insights from an analytics system based on verbal input of a user, the method being executed by one or more processors and comprising: 
receiving, by a conversation-based search system (CSS) of an analytics system (GUPTA Par 15 – “This disclosure describes an analytics system that uses an intelligent analytics interface to process natural-language and other inputs to configure an analytics task for the analytics system.”), verbal input from a user (GUPTA Par 59 – “In addition to capturing a natural-language-audio input, either one or both the client device 114 and the analytics system 102 uses a speech-to-text application to transcribe the natural-language-audio input into text.”); 
providing, by the CSS, text input based on the verbal input (GUPTA Par 59 – “In addition to capturing a natural-language-audio input, either one or both the client device 114 and the analytics system 102 uses a speech-to-text application to transcribe the natural-language-audio input into text.”); 
processing, by the CSS, the text input to determine a set of contexts (GUPTA Par 63 – “As part of this training, the pre-labeled training data optionally includes intent tags identifying the intent for the various natural-language inputs. In some embodiments, the intent tags are specific to analytics tasks, such as a “get_campaign_effectiveness” tag or a “query_product_orders” tag.”; Par 132 – “For example, the natural language processor 106 applies natural-language processing to determine an intent of natural-language inputs and optionally assign intent tags.”; Par 133 – “In response, the third-party NLP application 402 determines intent, assigns intent tags, and optionally assigns POS tags as part of the process of understanding a natural-language input.”; Par 136 – “Consistent with the disclosure above, the context manager 404 retrieves contextual information that the dialog planner 406 uses to identify a suggested slot value based on frequency, recent performance, similarity, ordered sequencing, or relatedness, as explained above. Such contextual information includes, but is not limited to, users' previously requested analytics tasks, ordered sequences of analytics tasks, rankings of previously executed analytics tasks, slots and slot values of previously executed analytics tasks, and common slots and slot values among analytics tasks.”), each context in the set of context representing one or more operations of an enterprise (GUPTA Par 68 – “As part of this training, the pre-labeled training data optionally includes intent tags identifying the intent for the various natural-language inputs. In some embodiments, the intent tags are specific to analytics tasks, such as a “get_campaign_effectiveness” tag or a “query_product_orders” tag. To facilitate executing analytics tasks, in certain embodiments, the analytics system 102 creates an intent tag for some or all the analytics tasks the analytics system 102 executes. As explained below, the analytics system 102 optionally assigns slots to each intent tag to facilitate executing an analytics task.”); 
determining, by the CSS, one or more insights based on the set of contexts (GUPTA Fig. 3A – “There were 127129 visits campaign started 316b …. There were 14235 visits yesterday 316b”; Par 117 – “The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306.”; Par 120 – “The analytics system 102 also customizes the response 316 d to summarize the results of the analytics task with the updated time period. As indicated in FIG. 3A, the analytics system 102 further sends the response 316 d to the client device 114 for presentation within the chatbot interface 306.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task.”), each insight representative of a performance of the enterprise (GUPTA Par 121 – “As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”; Par 76 – “For example, in one embodiment, the analytics system 102 may receive a natural-language input that requests, “Show me the latest results for campaign 20.” After determining that the intent of the natural-language input corresponds to an intent tag of “get_campaign_effectiveness,” the analytics system 102 identifies the slots of “campaign_id” and “time_period” for the intent tag.”); and 
displaying, by the analytics system, a story comprising one or more visualizations, each visualization depicting at least one insight (GUPTA Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).


REGARDING CLAIM 2, GUPTA discloses the method of claim 1, wherein the text input is provided by processing the verbal input through one or more natural language system (NLS) libraries (GUPTA Par 42 – “For example, third-party server(s) may include or host the natural language processor 106 (or a portion of the natural language processor 106). Additionally, third-party server(s) may include or host the analytics database 110 (or a portion of the analytics database 110). In some such embodiments, the virtual analytics assistant 104 and the analytics engine 108 may communicate with the natural language processor 106 or the analytics database 110 over the network 112.”; Par 63 – “To determine an intent of a natural-language input, the analytics system 102 optionally uses a natural language processing (“NLP”) application locally stored within the analytics system 102 (e.g., as part of the virtual analytics assistant 104). For example, in some embodiments, the analytics system 102 uses a publicly available NLP application, such as Microsoft Corporation's Language Understanding Intelligent Service (“LUIS”), Facebook, Inc.'s Wit.ai, or Google Inc.'s API.ai. In some such embodiments, the analytics system 102 stores and executes an open source version of LUIS, Wit.ai, API.ai, or some other publicly available NLP application (or portion thereof) to determine an intent of the natural-language input.”).


REGARDING CLAIM 4, GUPTA discloses the method of claim 1, further comprising determining that a configuration setting indicates that the CSS is accessible to the user (GUPTA Par 114 – “Turning back now to FIG. 3A, this figure illustrates the client device 114 presenting responses 316 a-316 d and natural-language inputs 318 a-318 b within the chatbot interface 306. As suggested by FIG. 3A, when the client device 114 receives the user 118's credential information to log in to the analytics system 102, the client device 114 sends the credential information to the analytics system 102 and receives data encoding the analytics interface 302. After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs”; Par 46 – “Upon opening the software application or receiving the URL, the analytics user interface optionally includes credential fields requiring credentials for the user 118 to log in to a user account for the analytics system 102 (e.g., a username and password). The user 118 may have his or her separate user account or a share user account (e.g., for an organization or team). In response to opening the software application, receiving the URL, or logging in to a user account, the client device 114 optionally presents the analytics user interface.”; Par 149 – “The profile data 416 includes analytical datasets of profile information for users of the analytics system 102. Additionally, or alternatively, the profile data 416 includes analytical datasets of profile information for users of a particular service, software application, or website. Regardless of the type of users to whom the profile data 416 pertains, in some embodiments, the profile information includes information concerning a user's organization, demographics, job title, contact information, and/or location.”), and in response, enabling the CSS to receive the verbal input from the user (GUPTA Par 114 – “After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs.”).


REGARDING CLAIM 5, GUPTA discloses the method of claim 1, further comprising providing an intermediate story based on at least one insight of the one or more insights (GUPTA Fig. 3A – “There were 127129 visits since the campaign started. 316 b”; Par 117 – “Instead of immediately customizing a response to request a slot value (or to suggest a slot value) corresponding to the missing slot, the analytics system 102 uses a presumptive slot value to execute the analytics task (e.g., a slot value of one week). The analytics system 102 then customizes the response 316 b to summarize the results of the analytics task. Upon receiving the response 316 b from the analytics system 102, the client device 114 presents the response 316 b within the chatbot interface 306. Accordingly, FIG. 3A demonstrates that, in some embodiments, the analytics system 102 executes an analytics task based on both a natural-language input and presumptive slot values.”), wherein at least a portion of the intermediate story is included in the story (GUPTA Par 82 – “As further shown in FIG. 2A, after determining missing slot values or identifying suggested slot values, the analytics system 102 performs the act 220 of customizing a response. As indicated by the arrow corresponding to the act 220, the analytics system 102 also sends the customized response to the client device 114 for presentation within the analytics interface.”; Par 121 – “In addition to summarizing the results of the analytics task, the analytics system 102 also generates and sends a representation of the analytical dataset to the client device 114. This representation depicts the results of the analytics task. As shown in FIG. 3A, upon receiving the representation of the analytical dataset, the client device 114 presents a graphical representation 314 a of the analytical dataset within the analytics visualization interface 304. As shown, the graphical representation 314 a is a graph visually depicting the number of visits to a website. The graphical representation 314 a is but one example of a representation that the analytics system 102 may generate.”).


REGARDING CLAIM 8, GUPTA discloses a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors (GUPTA Fig. 7 – “processor”), cause the one or more processors to perform operations for providing insights from an analytics system based on verbal input of a user (GUPTA Par 165 – “Alternatively, a non-transitory computer readable storage medium can comprise instructions that, when executed by one or more processors, cause a computing device to perform the acts depicted in FIG. 6.”), the operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

CLAIM 9 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 11 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

CLAIM 12 is similar to the method of Claim 5; thus, it is rejected under the same rationale.


REGARDING CLAIM 15, GUPTA discloses a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device (GUPTA Fig. 7 – “Computing Device … processor”) and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing insights from an analytics system based on verbal input of a user (GUPTA Par 165 – “Alternatively, a non-transitory computer readable storage medium can comprise instructions that, when executed by one or more processors, cause a computing device to perform the acts depicted in FIG. 6.”), the operations comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.


CLAIM 16 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

CLAIM 18 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

CLAIM 19 is similar to the method of Claim 5; thus, it is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1), and further in view of GAUTAM (US 9,501,585 B1).

REGARDING CLAIM 3, GUPTA discloses the method of claim 1, further comprising determining a data fence for the user at least partially [based on a role that is assigned to] the user (GUPTA Par 114 – “Turning back now to FIG. 3A, this figure illustrates the client device 114 presenting responses 316 a-316 d and natural-language inputs 318 a-318 b within the chatbot interface 306. As suggested by FIG. 3A, when the client device 114 receives the user 118's credential information to log in to the analytics system 102, the client device 114 sends the credential information to the analytics system 102 and receives data encoding the analytics interface 302. After the user 118 logs in, the analytics system 102 customizes the response 316 a requesting input from the user 118. The client device 114 in turn presents the response 316 a within the chatbot interface 306. The chatbot interface 306 further includes an input field 320 within which the client device 114 presents the user 118's natural-language or other inputs”; Par 46 – “Upon opening the software application or receiving the URL, the analytics user interface optionally includes credential fields requiring credentials for the user 118 to log in to a user account for the analytics system 102 (e.g., a username and password). The user 118 may have his or her separate user account or a share user account (e.g., for an organization or team). In response to opening the software application, receiving the URL, or logging in to a user account, the client device 114 optionally presents the analytics user interface.”; Par 149 – “The profile data 416 includes analytical datasets of profile information for users of the analytics system 102. Additionally, or alternatively, the profile data 416 includes analytical datasets of profile information for users of a particular service, software application, or website. Regardless of the type of users to whom the profile data 416 pertains, in some embodiments, the profile information includes information concerning a user's organization, demographics, job title, contact information, and/or location.”), the data fence determining one or more data sources to be accessed to determine the set of contexts (GUPTA Par 21 – “In some embodiments, the analytics system identifies and recommends a suggested analytics task to the user when the user logs in to the analytics system or reactivates the analytics interface. Additionally, or alternatively, the analytics system identifies and recommends a suggested analytics task after executing an analytics task the user requested through natural-language inputs. In either case, the analytics system may identify a suggested analytics task based on the user's previously executed tasks, other users' previously executed tasks, or the context and subject matter of such tasks.”).
GUPTA implicitly teaches the [square-bracketed] limitation.  In other words, GUPTA teaches when a user logs in with a username and password, the system customizes the system tailored to the user.  GUPTA also teaches a share use account for an organization or team.  So, when a user logs in to the system, only the data associated with the user/team/organization is accessed.  Thus, based on the user’s role (e.g., a member of the team/organization), the data is prepared/customized for the user.  However, for the clarity of the rejection, the Examiner provides GAUTAM.
GAUTAM explicitly teaches the [square-bracketed] limitation. GAUTAM discloses a method/system for providing real-time business intelligence using search-based analytics engine comprising determining a data fence for the user at least partially [based on a role that is assigned to] the user (GAUTAM Fig. 11; Col 16:52-62 – “FIG. 11 is a display menu for defining role-based security groups of users, according to an embodiment. In some instances, an authorized user (e.g., a manager) can use the group access settings 1101 of FIG. 11 to define access rights of various groups of users (1103) for accessing various categories of data sets (e.g., shown in list 1105). In some instances, a user can define categories of data sets and associate data sets with categories at setup time. In other instances, the business intelligence platform 200 can use default categories and associate data sets with categories, for example, based on reports, report types, etc.”), the data fence determining one or more data sources to be accessed to determine the set of contexts (GAUTAM Fig. 11; Col 16:52-62 – “FIG. 11 is a display menu for defining role-based security groups of users, according to an embodiment. In some instances, an authorized user (e.g., a manager) can use the group access settings 1101 of FIG. 11 to define access rights of various groups of users (1103) for accessing various categories of data sets (e.g., shown in list 1105). In some instances, a user can define categories of data sets and associate data sets with categories at setup time. In other instances, the business intelligence platform 200 can use default categories and associate data sets with categories, for example, based on reports, report types, etc.”; Col 2:62-67– “In one implementation, the business intelligence platform analyzes a context of the natural language query based the data obtained from various data sources, and on structural information obtained from the natural language question.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a data fence based on a role of a user, as taught by GAUTAM.
One of ordinary skill would have been motivated to include a data fence based on a role of a user, in order to prevent unauthorized access to data (GAUTAM Col 11).


CLAIM 10 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

CLAIM 17 is similar to the method of Claim 3; thus, it is rejected under the same rationale.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUPTA (US 2019/0138648 A1), and further in view of PASKO (US 11,132,509 B1).

REGARDING CLAIM 6, GUPTA discloses the method of claim 1.
GUPTA does not explicitly teach a leading context and an intermediate context.
PASKO discloses a method/system for natural language processing, wherein at least one context is determined as a leading context and at least one context is determined as an intermediate context (PASKO Col 26:1-14 – “At 310, the NLU component 142 of the speech interface device 102 may start conducting an evaluation of the multiple candidate domains, one candidate domain at a time, in accordance with the domain classifier scores (e.g., in accordance with a ranked order of the domain classifier scores from a highest score to a lowest score). This may involve comparing domain classifier scores to determine which domains to prioritize and which domains to deprioritize. For example, a first domain classifier score associated with a first domain and a second domain classifier score associated with a second domain may be compared, and, based on this comparison of the domain classifier scores, the first domain may be prioritized, and the second domain may be deprioritized.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include a leading context and an intermediate context, as taught by PASKO.
One of ordinary skill would have been motivated to include a leading context and an intermediate context, in order to effectively produce the best NLU result for a given utterance (PASKO Col 3).

REGARDING CLAIM 7, GUPTA discloses the method of claim 1.
GUPTA does not explicitly teach ranking contexts.
PASKO discloses a method/system for natural language processing, wherein contexts in the set of contexts are provided in a rank order (PASKO Col 26:1-14 – “At 310, the NLU component 142 of the speech interface device 102 may start conducting an evaluation of the multiple candidate domains, one candidate domain at a time, in accordance with the domain classifier scores (e.g., in accordance with a ranked order of the domain classifier scores from a highest score to a lowest score). This may involve comparing domain classifier scores to determine which domains to prioritize and which domains to deprioritize. For example, a first domain classifier score associated with a first domain and a second domain classifier score associated with a second domain may be compared, and, based on this comparison of the domain classifier scores, the first domain may be prioritized, and the second domain may be deprioritized.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GUPTA to include ranking contexts, as taught by PASKO.
One of ordinary skill would have been motivated to include ranking contexts, in order to effectively produce the best NLU result for a given utterance (PASKO Col 3).


CLAIM 13 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

CLAIM 14 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

CLAIM 20 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655